Citation Nr: 1729928	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO. 11-17 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asbestosis.

2. Entitlement to service connection for a lung disorder, to include asbestosis and COPD.

3. Entitlement to service connection for anxiety and depression, to include as secondary to a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.C., Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2016, the Veteran was sent a notice of the time and place of a Board hearing he had requested in connection with this appeal. See 38 C.F.R. § 20.704 (b) (2016). He failed to report for the hearing. However, the file indicates that the notification letter sent to the Veteran was returned as undeliverable. As the letter was returned, the Board then sent another letter in April 2017 to reschedule the Veteran's requested hearing, and the Veteran's representative was notified of the same. The Board further requested from the Veteran's representative that the Veteran's contact information be confirmed. In an April 2017 letter to the Board, the Veteran's representative indicated that it had the same contact information as the Board, and that it has exhausted all means of contacting the Veteran. Well over 30 days have passed since the Veteran was sent the latest notice, and no response was received by the Veteran, nor was any request for postponement received by VA. Accordingly, the Board will process the appeal as though the request for hearing had been withdrawn. 38 C.F.R. § 20.704 (d).

The issues of entitlement to service connection for a lung disorder and entitlement to service connection for anxiety and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2006 rating decision, the RO denied the Veteran's claim for service connection for asbestosis. The Veteran did not appeal that decision, and the decision became final in April 2007.

2. In February 2008, the Veteran submitted a request to reopen the claim of service connection for asbestosis based on new and material evidence, and in an April 2009 rating decision, the RO denied the Veteran's petition to reopen the claim.

3. Evidence received since the April 2006 decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for asbestosis.


CONCLUSIONS OF LAW

1. The April 2006 rating decision, which determined that entitlement to service connection for asbestosis was denied, became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2. Evidence received since the April 2006 rating decision in relation to the Veteran's claim for entitlement to service connection for asbestosis is new and material, and, therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence. If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim. 38 U.S.C.A. § 5108. See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156 (a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

The RO denied the Veteran's claim of service connection for asbestosis in an April 2006 rating decision, on the basis that there was no evidence showing that the Veteran had been diagnosed with asbestosis, nor any evidence that said disability began during service and persisted to the present. 

At the time of issuance of the April 2006 rating decision, though there were multiple statements of record indicating that the Veteran had been exposed to asbestos, there was no evidence to support the Veteran's contention that he had a diagnosis of asbestosis. 

Evidence added to the record since the April 2006 denial consists, in relevant part, of private and VA medical records. In particular, the record contains an August 2009 private treatment note, including an occupational lung disease evaluation, by Dr. A.J.S. Dr. A.J.S. conducted testing as well as reviewed the Veteran's service and medical history. Pertinently, he opined that "there is a degree of medical certainty that during his lifetime, [the Veteran] was diagnosed as having bilateral asbestos-related pleural disease." The doctor further indicated that he found with a reasonable degree of medical certainty that this diagnosis is causally related to his exposure to asbestos during his military service. In addition to this new medical evaluation, the record contains VA medical records, including a March 2006 CT scan of the Veteran's chest with a finding of multiple bilateral non calcified pleural plaques consistent with a history of asbestos exposure. The Board finds that this evidence is new and material as it addresses a missing element of service connection, specifically the presence of asbestosis or an asbestos-related current diagnosis. Moreover, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Thus, the claim of service connection for a lung disorder, to include asbestosis, is reopened, and expanded to include other asbestos-related lung disorders, including COPD. 38 U.S.C.A. § 5108. See also Clemons v. Shinseki 23 Vet. App. 1, 5 (2009).


ORDER

The claim of entitlement to service connection for a lung disorder, to include asbestosis and COPD, is reopened.


REMAND

Remand is warranted for the Veteran's claim of entitlement to service connection for a lung disorder, to include asbestosis and COPD. As noted above, the Board has received new and material evidence pertinent to an element of service connection. Indeed, an August 2009 opinion indicating a "reasonable degree of medical certainty" that the Veteran has had a diagnosis of asbestosis has been added to the record, and must therefore be considered in order to make an appropriate determination. Furthermore, the Board notes that in June 2011, the Veteran submitted a statement describing in detail his in-service exposure to asbestos, including cutting asbestos packing off pipes onboard ship, and removal of asbestos packing from the flanges of valves. Also, the Board notes the Veteran's March 2006 CT scan of the chest with findings that there are symptoms consistent with the Veteran's history of asbestos exposure. In light of this new medical evidence, remand is required to provide a VA examination.

Remand is also warranted for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, as secondary to asbestosis. The Board notes the Veteran's June 2011 statement that his asbestosis has resulted in anxiety and depression. As such, the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Remand is required in order to await the results of the Veteran's assessment of lung disorder, to include asbestosis and COPD, and to provide an examination for the Veteran's claimed psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1. After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any diagnosed lung disorder, to include asbestosis and COPD. The claims folder must be made available and reviewed by the examiner. All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung disorder, to include asbestosis or COPD, is related to or had its onset during service, to include any exposure to asbestos while on active duty.

In offering this opinion, the examiner must specifically consider and discuss the following documents:

* The August 2009 private evaluation indicating a finding that the Veteran has been diagnosed with "asbestos-related pleural disase" during his lifetime.
* VA records, including but not limited to the March 2006 CT scan of the chest indicating plaques consistent with the Veteran's history of asbestos exposure.
* The Veteran's June 2011 statement that his asbestosis resulted from exposure to asbestos while he was performing his duties on a Navy vessel, including removing asbestos packing off of pipes, flanges and valves. 

The examiner should give a reasoned explanation for all opinions provided. If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. All findings and conclusions should be set forth in a legible report.

2. Obtain all outstanding VA medical records relating to the Veteran's treatment for any psychiatric condition, and associate said records with the electronic claims file.

With any necessary assistance from the Veteran, obtain any outstanding records of private treatment.

3. After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of his claimed psychiatric conditions, to include anxiety and depression. The claims folder should be made available and reviewed by the examiner. All indicated studies should be performed, and all findings should be reported in detail.

The examiner must first assess what the Veteran's current diagnoses are, and if he is found to have a current diagnosis of a psychiatric disorder, the examiner must opine as to whether said conditions are secondary to the Veteran's claimed lung disease. 

The examiner should indicate whether such disability is at least as likely as not (50 percent probability or greater) related to the Veteran's active service. In offering this opinion, the examiner should consider and discuss the following documents:

* The Veteran's June 2011 statement that his anxiety and depression resulted from his lung disease, to include asbestosis and COPD.
* Mental health treatment records from Riverbend Center for Mental Health dated February 2001 to August 2004.
* Any newly associated records in the claims file.

If, and only if, the Veteran's lung disorder is found to be service-connected, the examiner must also state whether it is at least as likely as not that any diagnosed psychiatric disorder has been caused or aggravated by such service-connected lung disorder.

The examiner must give a reasoned explanation for all opinions provided. If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4. Then, re-adjudicate the claims on appeal. If any benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


